In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Partnow, J.), dated November 12, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Anthony Mastellone allegedly was injured when he tripped and fell over the legs of a coat rack in a passageway at the defendant’s premises. The defendant established its prima facie entitlement to summary judgment dismissing the complaint by submitting evidence demonstrating that the coat rack was an open and obvious condition and was not inherently dangerous (see Webber v Miller, 17 AD3d 352 [2005]; Plis v North Bay Cadillac, 5 AD3d 578 [2004]; Cupo v Karfunkel, 1 AD3d 48 [2003]). In opposition, the plaintiffs failed to present evidence sufficient to raise a triable issue of fact (see Jang Hee Lee v Sung Whun Oh, 3 AD3d 473 [2004]). Accordingly, the Supreme Court properly granted the defendant’s motion. Florio, J.P., Santucci, Goldstein and Skelos, JJ., concur.